PER CURIAM:
Jessie William Newton appeals the district court’s order denying his 18 U.S.C.A. § 3582(c) (West 2000 & Supp.2008) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Newton, No. 5:02-cr-30020-SGW-18 (W.D.Va. Mar. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.